DETAILED ACTION

Status of Claims
Amendment filed November 30, 2021 is acknowledged.   
Claims 10 and 18-20 have been cancelled by the applicant.
Claims 1-9 and 11-17 are pending. 
Claims 1 and 11 have been amended.    
Claims 1-9 and 11-17 are examined below.
Claims 1-9 and 11-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues:
Song discloses that the thin film encapsulation layer 300' includes the first and second encapsulation layers 310 and 330 and the organic encapsulation layer 320 between the first and second encapsulation layers 310 and 330 throughout the transmittance area (TA) and non-transmittance area (DA, NDA1) as shown in FIG. 3C below (annotated by the Office Action).
The Office Action alleges on page 3 that the term "transmittance area" is broadly claimed and may encompass an area bound in the x, y, and z directions as shown in annotated FIG. 3C of Song.
Applicant respectfully disagrees for the following reasons.
The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. Thus, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."
Also, under 37 CFR l.75(d)(l), the USPTO should determine the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, [70 USPQ2d 1827, 1830] (Fed. Cir. 2004).
Applicant respectfully submits that throughout the disclosure including the specification and the drawings, the transmittance area for the organic light-emitting display device is where external light vertically passes through the display panel including the transparent organic layer with respect to top and bottom surfaces of the display panel, so that one can see the image from the top surface of the display panel, not from the side of the display panel. Therefore, the claim interpretation of the term "transmittance area" taken by the Office Action on page 3 is too broad and is solely on the basis of the claim language without considering the specification as it would be interpreted by one of ordinary skill in the art.

However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this particular case, the term “transmittance area” may be considered any area in which light may transmit.  A portion of the organic layer 320 as shown below may be considered a “transmittance area” as claimed, through which light may pass.  

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale

Without further limitation, Song teaches the claimed invention, and thus applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement filed March 17, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, TW 201933062 does not include any drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US Pub. No. 2020/0058728; hereinafter “Song”).

Regarding claim 1, Song teaches an organic light-emitting display device comprising: 
a display panel (display apparatus: 1) having an active area (display area: DA); and
a sensor package module (20) disposed on a rear surface of the display panel;
an organic light-emitting diode (Figure 2A: OLED) disposed in the display panel;
an encapsulation layer (Figure 3C: 320) disposed on the organic light-emitting diode,
wherein the active area comprises a transmittance area (transmittance area, see Figure 3C below) through which external light passes, and a non-transmittance area (Figure 1: DA exclusive of NDA1; paragraph 45) disposed around the transmittance area in the active area, wherein the sensor package is disposed to correspond to the transmittance area (Figures 2A-3C),
a plurality of gate lines (Figure 7: SL0-SL5) arranged in a first direction and a plurality of data lines (Figure 7: DL0-DL7) arranged in a second direction different from the first direction on the display panel,
wherein the encapsulation layer in the non-transmittance area includes [a] transparent organic layer (320) extended from the transmittance area and the transparent organic layer in the non-transmittance area is disposed between first (310) and second (330) inorganic layers, and
wherein the encapsulation layer in the transmittance area includes only a transparent organic layer (320) and the first and second inorganic layers (330 and 310) are not disposed in the transmittance area (see below) where the external light vertically passes through the display panel including the transparent organic layer with respect to top and bottom surfaces of the display panel.  

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Regarding claim 2, Song teaches the organic light-emitting display device according to claim 1, wherein the sensor package module comprises: 
a light emitter (paragraph 56 “a small-sized lamp illuminating light”) corresponding to the transmittance area (see Figure 3C reproduced above) to emit infrared radiation (paragraph 56: “may use a light of various wavelength bands such as … IR.”);
an infrared sensor (20) corresponding to the transmittance area (see Figure 3C reproduced above) to receive the infrared radiation emitted by the light emitter (paragraph 56: “a light-receiving sensor such as an infrared-ray (IR) sensor”; although Song does not explicitly include that the infrared sensor receives the infrared radiation emitted by the light emitter, it is inherent to the device that the infrared sensor will detect any infrared light incident, including that which may have ultimately been emitted from module 20 itself); and
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 56 “a sensor for outputting and sensing light or sound to measure a distance…. may use light of various wavelength bands such as visible light.”).

Regarding claim 3, Song teaches the organic light-emitting display device according to claim 1, wherein the organic light-emitting diode (Figure 6B) includes:
an element layer (comprising that between substrate 100 and passivation layer 115) including a transistor having conductive films (G6, A6, T6); and
a light-emitting layer (comprising that above layer 117) disposed on the element layer to emit light by receiving a driving current from the element layer (Figure 6B),
wherein the light-emitting layer includes a light-emitting element having an anode (210) electrode and a cathode electrode (230) stacked in the conductive films (Figure 6B: the anode and cathode electrodes may be understood to be amongst the stack of conductive films of the element layer because they are in electrical and physical contact therein via connection metal 1175 and contact hole 1163; paragraph 131).

Regarding claim 4, Song teaches the organic light-emitting display device according to claim 3, wherein the cathode electrode (230) is not deposited in the transmittance area (paragraph 53: “The thin film transistor TFT and the organic light-emitting diode OLED connected to the thin film transistor TFT may be arranged in the display area DA,” (not NDA1)).

Regarding claim 5, Song teaches the organic light-emitting display device according to claim 1, wherein at least one of the gate lines and the data lines is not disposed in the transmittance area (Figure 7).

Regarding claim 6, Song teaches the organic light-emitting display device according to claim 5, wherein a portion of the non-transmittance area is disposed in the second direction of the transmittance area (Figure 7).

Regarding claim 7, Song teaches the organic light-emitting display device according to claim 5, wherein the at least one of the gate line and the data line, or a combination thereof, bypasses the transmittance area (Figure 7).

Regarding claim 8, Song teaches the organic light-emitting display device according to claim 1, wherein the display panel comprises:
a substrate (100);
an active area including a plurality of pixels arrayed on the substrate (DA); and
a bezel area disposed around the active area (NDA2),
wherein the transmittance area (see Figure 3C reproduced above) is disposed in an area of the active area (DA).

Regarding claim 11, Song teaches an organic light-emitting display device comprising:
a display panel (1) where a transmittance area (see Figure 3C reproduced below) and a non-transmittance area (DA) are defined, wherein the display panel comprises a plurality of gate lines (SL0-SL5; Figure 7) arranged in a first direction and a plurality of data lines (DL0-DL7: Figure 7) arranged in a second direction different from the first direction, and at least one of the gate lines and the data lines bypasses the transmittance area (Figure 7);
a data driver (Figure 4: 150) supplying a data signal to the display panel;
a gate driver (Figure 4: 110) supplying a gate signal to the display panel;
a timing controller (140 “terminal”) controlling the data driver and the gate driver; and
a sensor package module (20) disposed on a rear surface of the display panel (Figure 3C) and disposed to correspond to the transmittance area (see Figure 3C reproduced below);
an organic light-emitting diode disposed in the display panel (Figure 3C: OLED);
an encapsulation layer disposed on the organic light-emitting diode (320),
wherein the encapsulation layer in the non-transmittance area includes a transparent organic layer (320) extended from the transmittance area and the transparent organic layer in the non-transmittance area is disposed between first (310) and second inorganic (320) layers, and 
wherein the encapsulation layer in the transmittance area includes the transparent organic layer (320) extended from the non-transmittance area and the first and second inorganic layers (310 and 330) are not disposed in the transmittance area where the external light vertically passes through the display panel including the transparent organic layer with respect to top and bottom surfaces of the display panel.

    PNG
    media_image1.png
    366
    754
    media_image1.png
    Greyscale


Regarding claim 12, Song teaches the organic light-emitting display device according to claim 11, wherein the sensor package module comprises: 
a light emitter (paragraph 56 “a small-sized lamp illuminating light”) corresponding to the transmittance area (see Figure 3C reproduced above) to emit infrared radiation (paragraph 56: “may use a light of various wavelength bands such as … IR.”);
an infrared sensor (20) corresponding to the transmittance area (see Figure 3C reproduced above) to receive the infrared radiation emitted by the light emitter (paragraph 56: “a light-receiving sensor such as an infrared-ray (IR) sensor”; although Song does not explicitly include that the infrared sensor receives the infrared radiation emitted by the light emitter, it is inherent to the device that the infrared sensor will detect any infrared light incident, including that which may have ultimately been emitted from module 20 itself); and
a proximity sensor corresponding to the transmittance area and receiving visible light (paragraph 56 “a sensor for outputting and sensing light or sound to measure a distance…. may use light of various wavelength bands such as visible light.”).

Regarding claim 13, Song teaches the organic light-emitting display device according to claim 11, wherein the organic light-emitting diode (Figure 6B) includes:
an element layer (comprising that between substrate 100 and passivation layer 115) including a transistor having conductive films (G6, A6, T6); and
a light-emitting layer (comprising that above layer 117) disposed on the element layer to emit light by receiving a driving current from the element layer (Figure 6B),
wherein the light-emitting layer includes a light-emitting element having an anode (210) electrode and a cathode electrode (230) stacked in the conductive films (Figure 6B: the anode and cathode electrodes may be understood to be amongst the stack of conductive films of the element layer because they are in electrical and physical contact therein via connection metal 1175 and contact hole 1163; paragraph 131).

Regarding claim 14, Song teaches the organic light-emitting display device according to claim 13, wherein the cathode electrode (230) is not deposited in the transmittance area (paragraph 53: “The thin film transistor TFT and the organic light-emitting diode OLED connected to the thin film transistor TFT may be arranged in the display area DA,” (not NDA1)).

Regarding claim 15, Song teaches the organic light-emitting display device according to claim 11, wherein a portion of the non-transmittance area is disposed in the second direction of the transmittance area (Figure 7).

Regarding claim 16, Song teaches the organic light-emitting display device according to claim 11, wherein the display panel comprises:
a substrate (100);
an active area including a plurality of pixels arrayed on the substrate (DA); and
a bezel area disposed around the active area (NDA2),
wherein the transmittance area (see Figure 3C reproduced above) is disposed in an area of the active area (DA).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1 and 11 above, respectively, and further in view of Park et al. of record (US Pub. No. 2020/0176551; hereinafter “Park”).

Regarding claim 9, Song teaches the organic light-emitting display device according to claim 1, further comprising a touch sensor (paragraph 61) above the display panel, but does not explicitly state the touch sensor having a plurality of touch electrodes is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area.
However, Park teaches an analogous device which explicitly includes a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).  It would have been obvious to one of ordinary skill in the art at the time of invention to implement the touch sensor of Park into the device of Song where the touch sensor of Song is stated in order to implement the touch sensor mentioned, as well as not block light that is to enter the transmission area, and thus not obscure light from impinging upon the sensor 20.

Regarding claim 17, Song teaches the organic light-emitting display device according to claim 11, further comprising a touch sensor (paragraph 61) above the display panel, but does not explicitly state the touch sensor having a plurality of touch electrodes is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area.
However, Park teaches an analogous device which explicitly includes a touch sensor (FM-1, paragraphs 60 and 73) having a plurality of touch electrodes (EG1) is disposed on the display panel to detect a touch, wherein the touch electrodes do not overlap with the transmittance area in the active area (Figure 7B).  It would have been obvious to one of ordinary skill in the art at the time of invention to implement the touch sensor of Park into the device of Song where the touch sensor of Song is stated in order to implement the touch sensor mentioned, as well as not block light that is to enter the transmission area, and thus not obscure light from impinging upon the sensor 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817